           Case 3:19-cv-00049-RCJ-WGC Document 26 Filed 02/24/21 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     ANTOINE W. HARRIS,                              )   Case No.: 3:19-CV-00049-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 25)
                                                     )
13
     UNITED STATES OF AMERICA, et al.,               )
                                                     )
14                                                   )
                              Defendants.            )
15                                                   )
                                                     )
16

17
            Before the Court is the Report and Recommendation of United States Magistrate Judge
18
     William G. Cobb (ECF No. 25 1) entered on January 7, 2021, recommending that the Court grant
19

20   Defendants’ Motion to Dismiss (ECF No. 17). No objection to the Report and Recommendation

21   has been filled.
22
            This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
23
     Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
24
     Nevada.
25

26          The Court has considered the pleadings and memoranda of the parties and other relevant

27   matters of record pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
28          1   Refers to Court’s docket number.



                                                          1
           Case 3:19-cv-00049-RCJ-WGC Document 26 Filed 02/24/21 Page 2 of 2



 1             IT IS HEREBY ORDERED that Magistrate Judge Cobb’s Report and Recommendation
 2
     (ECF No. 25) is ADOPTED and ACCEPTED.
 3
               IT IS FURTHER ORDERED that Defendants’ Motion to Dismiss (ECF No. 17) is
 4

 5
     GRANTED.

 6             IT IS FURTHER ORDERED that Plaintiff’s Motion for Leave to Amend (ECF No. 19)
 7   is DENIED.
 8
               IT IS FURTHER ORDERED that Plaintiff shall have 90 days from the date of this
 9
     order to file a motion for leave to amend and proposed amended complaint or file a properly
10

11   supported and complete motion for the Court to issue a Rule 45 subpoena duces tecum.

12             IT IS FURTHER ORDERED that if Plaintiff fails to move to amend or file a motion
13
     for issuance of Rule 45 subpoena with 90 days, this action will be dismissed, and the case will be
14
     closed.
15

16
               IT IS SO ORDERED.

17                                                    Dated this 24th day of February, 2021.
18

19

20                                                    ROBERT C. JONES
                                                      United States District Judge
21

22

23

24

25

26

27

28



                                                         2
